SUPREME Court
OF
NEVADA

(0) 19474 RE

 

IN THE SUP*® EME COURT OF THE STATE OF NEVADA

REPUBLICAN NAT’ONAL
COMMITTEE,

Petitioner,

vs.

THE EIGHTH JUD TIAL DISTRICT
COURT OF THE STATE OF NEVADA,
IN AND FOR THE COUNTY OF
CLARK; AND THE HONORABLE
TIMOTHY C. WILLJAMS, DISTRICT
JUDGE,
Respondents,

and
CLARK COUNTY; CLARK COUNTY
ELECTION DEPARTMENT; JOE P.
GLORIA, IN HIS ORFICIAL CAPACITY
AS THE CLARK COUNTY REGISTRAR
OF VOTERS; DSCC; AND DCCC,
Real Parties in Interest.

 

 

 

No. 85604

FILED ©

NOV 08 20277
ee A. BRO URT

   

ORDER DENYING PETITION FOR WRIT OF MANDAMUS

C

This emergency, original petition for a writ of mandamus
challenges a district court decision, reflected in November 3, 2022, minutes,
denying petitioner’s request for mandamus or injunctive relief related to the
political composition of the persons verifying signatures used for mail
ballots in Clark County.! Respondents timely filed a response, as directed.

The Clark County Registrar, real party in interest Joe P. Gloria,

initially hired 64 temporary workers from employment agencies to verify

 

1Restoring Integrity and Trust in Elections, Inc. (RITE) has filed a
motion for leave to file an amicus curiae brief in support of petitioner. The

motion is granted; the amicus brief was filed on November 8, 2022.

22- 35213

 
the signatures on returned mail ballots; of these, 23 are Democrats, 8 are
Republicans, and 33 are Nonpartisans. An additional 6 Republican workers
were later hired to verify signatures. Nevertheless, given these figures,
petitioner Republican National Committee (RNC) asserts that the
signature verifiers’ composition disproportionately excludes Republicans
and, consequently, the Registrar has violated his duty under NRS
293B.360(2) to ensure that the “members of each [special election] board
must represent all political parties as equally as possible.”

RNC sought relief from the district court, and the district court
denied RNC’s petition but has not yet entered a written order reflecting its
decision. Consequently, RNC has sought emergency writ relief from this
court, which petition we will consider, given the urgent mid-election
circumstances and lack of a written order. Las Vegas Review-Journal v.
Eighth Judicial Dist. Court, 134 Nev. 40, 43, 412 P.3d 23, 26 (2018)
(entertaining a petition for writ relief from the district court’s oral
preliminary injunction, because the oral pronouncement could not be
immediately appealed and a later appeal could not afford adequate relief).
Although the Registrar explained that the make-up of the team varies
significantly each day due to personal employee reasons, RNC seeks an
order mandating immediate compliance with NRC 293B.360(2) going
forward because, it claims, signature verification is currently ongoing and
there is no assurance that the Registrar will continue to hire and schedule
signature verifiers in a manner that effectuates NRS 293B.360(2)’s equal
representation requirement.

As petitioner, it is RNC’s burden to demonstrate a clear legal
right to the relief requested. Halverson v. Sec’y of State, 124 Nev. 484, 487,
186 P.3d 893, 896 (2008) (“A petition will only be granted when the

SUPREME CouRT
OF
Nevapa 9

(O) 197A =e

 

 

 
petitioner has a clear right to the relief requested.”); Pan v. Highth Judicial
Dist. Court, 120 Nev. 222, 228, 88 P.3d 840, 844 (2004) (“Petitioners carry
the burden of demonstrating that extraordinary relief is warranted.”). We
review issues of statutory interpretation de novo, even in the context of a
writ petition. Int’? Game Tech., Inc. v. Second Judicial Dist. Court, 124 Nev.
193, 198, 179 P.3d 556, 559 (2008).

NRS 293B.360(1) provides that the Registrar “shall create” a
computer program and processing accuracy board and “may create” other
boards, including a “mail ballot inspection board” and “[s]uch additional
boards... as the [Registrar] deems necessary for the expeditious processing
of ballots.”2 (Emphasis added.) With respect to such boards, the Registrar
must ensure that the members “represent all political parties as equally as
possible.” Nothing in NRS 293B.360 fashions or addresses any board for
signature verification purposes or requires the Registrar to create a board
of signature verifiers. See also NRS 293B.365 & NRS 293B.370 (repealed)
(defining the duties of the central ballot inspection board and the absent
ballot mailing precinct inspection board, respectively, neither of which
mention signature verification).

Rather, a different statute, NRS 293.269927, specifically
governs the procedures for verifying the signatures used for mail ballots.
When mail ballots are returned, “the clerk or an employee in the office of
the clerk” is charged with verifying the voter’s signature on the return
envelope. NRS 293.269927(1). In Clark County, the signatures on mail
ballot return envelopes are initially checked by electronic means. If the

electronic device is unable to match the voter’s signature against the voter

 

2“Clerk” and “Registrar” are used interchangeably. See NRS 293.044.

Supreme Court
OF

NEvaDA
3

(Oy 7A oS

 

 

 
application signatures on file with the county clerk, the signature must be
verified manually. See NRS 293.269927(2). To do this, “[t]he clerk or
employee” reviews the signature used for the ballot against all the
signatures available in the clerk’s records, and “[i]f at least two employees
in the office of the clerk” discern a reasonable question as to whether the
signatures match, the clerk must contact the voter for confirmation that the
signature belongs to the voter. NRS 293.269927(3). Thus, NRS 293.269927
provides that the Registrar and his employees will conduct the signature
verification process, and it appears that this is the process being followed
by the Registrar. The statute contains no requirement that a board verify
the signatures, nor is there any requirement therein that signature
verification on mail ballot returns is done by persons of different political
parties. Cf. NRS 293.277 (signature verification at polling places to be
conducted by election board officers); NRS 293.217 (requiring merely that
election boards at polling places “must not all be of the same political
party”). The Legislature has placed such express requirements in other
statutes governing the election process, and it is for the Legislature, not this
court, to determine whether similar requirements are warranted for
signature verification of mail ballots.

Nevertheless, RNC insists that, even if the creation of a board
was not required, the Registrar necessarily created a board when he hired
a group of temporary workers to assist him with conducting the election
based on NRS 293B.027, which defines “election board”: “Election board’
means the persons appointed by each county or city clerk to assist in the
conduct of an election.” Essentially, RNC appears to argue that anyone
assisting the Registrar in election efforts is necessarily an election board to

which NRS 293B.360(2) applies. We decline to read such a substantive

Supreme Court
OF
Nevapa 4

(0) WTA o>

 

 
requirement into a definitional statute in this manner, without
consideration of the statutory scheme specifically governing elections and
the verification of mail ballot signatures discussed above. See generally
Williams v. State Dep’t of Corr., 133 Nev. 594, 601, 402 P.3d 1260, 1265
(2017) (explaining that “the more specific statute will take precedence” over
a general statute). Although an election board is comprised of persons
appointed to assist with an election, the definitional statute does not impose
a requirement that all persons verifying mail ballot signatures constitute a
board that must comply with NRS 293B.360(2). Accordingly, RNC has not
demonstrated a clear legal right to the relief requested, and we

ORDER the petition DENIED.

    

 

 

 

 

 

Parraguirre
/ MU. hawk, a Aan J.
Hardesty Stiglich
(op. J. Preteens J.
Cadish Pickering )
Herndon
Supreme Court
tlevan 5

 

 

 

(O) US7A ee gD

 
cc: Hon. Timothy C. Williams, District Judge
Pisanelli Bice, PLLC
Wolf, Rifkin, Shapiro, Schulman & Rabkin, LLP/Las Vegas
Elias Law Group LLP/Wash DC
Clark County District Attorney/Civil Division
Snell & Wilmer/Phoenix
Snell & Wilmer, LLP/Las Vegas
Eighth District Court Clerk

Supreme Count
oF
Nevapa 6

1) tM7A oe